Citation Nr: 0432510	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  04-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision in which 
the RO denied service connection for PTSD.  In October 2003, 
the veteran's representative filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2004, and the veteran's representative filed a substantive 
appeal later that month.  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.    


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The competent  evidence establishes that the veteran does 
not currently meet the full diagnostic criteria for  PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the January 2004 SOC, and the RO's letters of October 
2002 and December 2002, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its October 2002 
letter, the RO requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran provide any reports from private physicians who had 
treatment him for a psychiatric condition since discharge, 
and enclosed with this letter a copy of a PTSD questionnaire 
and requested that the veteran complete and return the 
questionnaire.  In a December 2002 letter sent to the 
veteran, the RO requested that the veteran submit any 
additional evidence in his possession.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the January 2004 SOC 
explaining what was needed to substantiate the claim for 
service connection within three months of the veteran's 
October 2003 NOD with  the March 2003 rating decision on 
appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of October 2002 and December 2002; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran  informed the RO of 
the existence of any evidence that has not already been 
obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
arranged for the veteran to undergo VA examination and a 
social survey conducted by a VA social worker, has provided 
the veteran with a copy of a PTSD questionnaire, and has 
provided the veteran with the opportunity to testify before 
the undersigned VLJ at the RO.  As the veteran has indicated 
that he has not sought treatment from any VA or private 
medical treatment provider in connection with his claimed 
psychiatric condition, there are no apparent outstanding 
medical records for the RO to obtain.  The veteran has also 
been given opportunities to submit evidence to support his 
claim, and has not provided any evidence in response.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Further, as addressed in more detail below, although 
veteran's  representative has indicated that further 
examination of the veteran is warranted, the Board finds that 
the medical evidence currently of record provides a 
sufficient basis for consideration of the claim for service 
connection.  See 38 U.S.C.A. § 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 




II.	Background

The veteran's DD-214 reflects that he served from July 1968 
to March 1970, to include a period of service in Vietnam from 
February 1969 to March 1970. 

The service medical records (SMRs) in this case reflect no 
complaints or diagnoses of, or treatment for, any psychiatric 
condition.  The veteran's service personnel records also 
contain no information that might suggest the presence of 
such a condition during service.

On VA examination in January 2003, the veteran reported that, 
during service, he was a combat engineer, and that in this 
capacity he assisted in handling explosives and conducting 
demolition work.  The veteran stated that he recalled an 
incident during service in which his combat engineering squad 
helped reinforce an infantry company that was under enemy 
attack, and that afterwards he was involved with the 
transportation of the body of an individual killed in that 
conflict.  The veteran also reported that more recently he 
had experienced symptoms of a quick temper, particularly with 
respect to situations affecting his marriage, loss of sleep 
along with sleep disturbances, hypervigilance and nervousness 
in crowds, and an enhanced startle response.  He stated that 
talking with other veterans about Vietnam at times would 
bring on some of his symptoms.  

On mental status examination, the veteran was oriented, well 
groomed, and cooperative.  Attention and concentration were 
within normal limits.  Thought processes did not include any 
formal thought disorder, remarkable dissociations, or 
hallucinations.  Thought content was devoid of feelings of 
guilt or shame, suicidal ideation, or homicidal ideation, 
although the veteran did show a growing preoccupation with 
his experiences in Vietnam coincident with his conversations 
with other combat veterans.  Mood was mildly dysphoric, with 
a full range of affect, and the veteran had solid object 
attachments with both his sons and his current spouse.  
Insight and judgment were within normal limits.  The veteran 
restrained his irritability in his job setting out of concern 
for his eventual retirement plans.  There was no history of 
domestic violence, chemical abuse, or assaults or police 
involvements of clinical significance.  

The examiner's assessment was that, at at that time, the 
veteran did not display the full syndrome of PTSD, although 
delayed onset might occur, despite the preventative 
properties inherent in the veteran's family and vocational 
adjustment.  A Global Functioning Assessment (GAF) of 90 was 
assigned.    

In January 2003, a VA social worker conducted a social survey 
of the veteran, during which the veteran reported that he had 
a normal life prior to entering the military in that he was 
in good health and had no behavior problems.  With respect to 
his adjustment since separation from active duty, the veteran 
reported having sleep difficulties, night sweats, 
hypervigilance, irritability, and difficulties with 
concentration.      

During the August 2004 Board hearing, the veteran requested 
that he receive another VA examination for purposes of 
ascertaining whether a current diagnosis of PTSD was 
warranted, for the reason that at the time of the January 
2003 examination he was employed as a police officer, and he 
had deliberately avoided disclosing information regarding his 
psychiatric condition out of concern that it might adversely 
affect his employment.  The veteran also testified that he 
had served in Vietnam as a combat engineer and had 
participated in combat operations, to include one instance in 
which his unit provided support to an infantry unit, and in 
the process the veteran's unit was subjected to enemy 
gunfire.  The veteran further stated that, as a combat 
engineer, he would often work in the open for days at a time 
with other members of his unit, and they would at times draw 
enemy gunfire, which would require them to fire their weapons 
in defense.  He also related, with respect to his present 
condition, that he experienced sleep problems, and an 
exaggerated startle response.  Additionally, the veteran 
noted that he had not seen a VA or private medical treatment 
provider with respect to his claimed psychiatric condition, 
other than the VA psychologist  that conducted the January 
2003 examination.                




III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).

In this case, the claim for service connection for PTSD must 
be denied because the first, essential requirement for 
establishing service connection for PTSD-a medical diagnosis 
of PTSD-has not been met.  In the one medical opinion of 
record pertaining to the veteran's current psychiatric 
condition, the January 2003 examiner stated that the veteran 
does not presently have the full syndrome of PTSD, while not 
ruling out the possibility of a delayed onset of PTSD at some 
point in the future.  The only other pertinent evidence of 
record consists of a VA social survey report, dated that same 
month, that documents the veteran's reported symptoms of 
sleep problems, irritability, and concentration difficulties; 
however, that report does not culminate in any diagnosis or 
assessment  any current psychiatric condition.  

Thus, the only competent evidence on the question of current 
psychiatric disability establishes that the veteran does not 
currently meet the full diagnostic criteria for PTSD.  As the 
veteran testified that he has not seen any other healthcare 
professional for his psychiatric problems, there are no 
outstanding treatment records or other evidence that might 
present a diagnosis of PTSD.  

The veteran and his representative have contended that an 
additional psychiatric examination is warranted; however, the 
Board finds that there are no circumstances in this case that 
would necessitate further examination.  In this regard, the 
Board notes that the report of the January 2003 examination 
clearly reflects the veteran's reported symptoms, his medical 
history based on a review of the claims file, all pertinent 
examination findings, and the examiner's assessment.    
Although the veteran has since provided some additional 
information with respect to his claimed psychiatric 
disability (to include during the August 2004 Board hearing), 
this information has consisted primarily of a reported 
history of events in service, and does not address  any 
recently manifested symptomatology or instances of pertinent 
medical treatment beyond that already presented to the 
January 2003 examiner.  Moreover, no additional treatment 
records have been received since the date of the January 2003 
examination that might warrant a reevaluation of the 
veteran's present psychiatric condition.  The Board also 
notes that, during the August 2004 hearing,  the veteran 
indicated that he has not recently undergone treatment from 
any VA or private medical professional.  Hence, the medical 
evidence currently of record is sufficient to evaluate the 
claim, and there is no basis for any further examination of 
the veteran.        

In adjudicating the claim, the Board has considered the 
veteran's contentions.   While the Board does not doubt the 
sincerity of the veteran's beliefs that he currently has PTSD 
as a result of his military experiences, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layperson such as the veteran can certainly 
testify about his in-service experiences and current 
symptoms, he is not competent to diagnose himself as having 
PTSD or any other psychiatric disorder.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As the competent evidence of record establishes that the 
diagnostic criteria for PTSD are not currently met, the the 
Board must conclude that a critical element to establish 
service connection for PTSD is lacking.  Therefore, any 
analysis as to whether the remaining criteria of    38 C.F.R. 
§ 3.304(f) are met (i.e., whether there is credible evidence 
that the claimed in-service stressful experience(s) actually 
occurred, and whether the veteran's symptoms are related to 
the in-service stressor(s)), simply is not necessary.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence weighs against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.


	
                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



